DETAILED ACTION
This communication is responsive to the After Final Amendment filed March 1, 2021. Claims 1-14, 16, and 17 are currently pending 
Previously non-elected claims 12, 13, 16, and 17 are REJOINED.
Claims 13 and 14 are AMENDED via the examiner’s amendment set forth below.  These amendments are non-substantive.  
Claims 1-14, 16, and 17 are ALLOWED.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 13 should read:
13.  (Currently amended)  The process according to claim 12, wherein the external donor in step B) is a phthalate free donor.
Claim 14 should be amended in the following fashion:
The phrase “the propylene homopolymer and/or the propylene-ethylene copolymer” in steps a) and b) should be changed to “the propylene homopolymer or the propylene-ethylene copolymer” to make claim 14 consistent with claim 1.

Allowable Subject Matter
Claims 1-14, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s Remarks at pp. 7-8 are persuasive.  In particular, Applicant has shown that when the crystal size distribution as indicated by the height/width ratio of the highest peak of the first cooling curve, as recited in claim 1, tensile modulus and haze decreases.  This is not what one of one of ordinary skill would expect.  As such, Applicant’s results are unexpected and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763